Exhibit 10.19

PVR GP, LLC

Non-Employee Director Compensation Summary Sheet for 2014

Directors who are employees of PVR GP, LLC or its affiliates receive no
additional compensation for service on the general partner’s board of directors
or any committees of the board. The table below summarizes the 2014 compensation
program for the non-employee directors of PVR GP, LLC, effective January 1,
2014.

2014 Non-Employee Director Compensation Summary

 

Component

   Amount      Medium of Payment    Timing of Payment  

Non-Employee Director Annual Retainer

   $ 150,000 per year       Cash    $ 37,500 paid quarterly   

Chairman of the Board Annual Retainer

   $ 125,000 per year       Cash    $ 31,250 paid quarterly   

Audit Committee Chair Annual Retainer

   $ 15,000 per year       Cash    $ 3,750 paid quarterly   

Compensation and Benefits Chair Annual Retainer

   $ 15,000 per year       Cash    $ 3,750 paid quarterly   

Nominating and Governance Chair Annual Retainer

   $ 6,000 per year       Cash    $ 1,500 paid quarterly   

Board Meeting Fee

   $ 2,000 per meeting       Cash      Paid quarterly   